 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 26th of May, 2016 (the
“Commencement Date”), among Merchants Bank, a Vermont chartered bank (the
“Bank”), Merchants Bancshares, Inc., a Delaware corporation (the “Corporation”
and together with the Bank, the “Corporations”), and Anita Bourgeois (the
“Executive”).

WHEREAS, the Corporation is a party to this Agreement solely for purposes of
Sections 2(f), 19 and 21;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree to amend and restate the
Prior Agreement as follows:

1. Employment.

(a) Position and Duties.  The Executive shall serve as Senior Director, Deposit
Growth and Profitability of the Bank and shall have supervision and control over
and responsibility for the day‑to‑day business and affairs of the Bank and shall
have such other powers and duties as may from time to time be prescribed by the
Board of Directors of the Bank (the “Board”), the Chief Executive Officer of the
Bank (the “CEO”) or other authorized executive.  The Executive shall devote
his/her full working time and efforts to the business and affairs of the
Bank.  Notwithstanding the foregoing, the Executive may serve on other boards of
directors, with the approval of the Board, or engage in charitable or other
community activities as long as such services and activities are disclosed to
the Board and do not materially interfere with the Executive’s performance of
his/her duties to the Bank as provided in this Agreement.

2. Compensation and Related Matters.

(a) Base Salary.  The Executive’s annual base salary shall be $180,000 (one
hundred eighty thousand dollars and 00/100).  The Executive’s base salary shall
be reviewed annually and adjusted at the discretion of the Bank’s Board of
Directors.  The base salary in effect at any given time is referred to herein as
“Base Salary;” provided, however, that if the Executive’s employment is
terminated for Good Reason pursuant to clause (ii) of Section 3(e) due to a
material diminution in the Executive’s Base Salary, the term “Base Salary” for
purposes of calculating the Executive’s Severance Amount (or Change in Control
Severance Amount, as the case may be) under Section 4(b) shall be the
Executive’s Base Salary as in effect immediately prior to the material
diminution.  The Base Salary shall be payable in a manner that is consistent
with the Bank’s usual payroll practices for senior executives.

(b) Incentive Compensation.  The Executive shall be eligible to receive an
annual cash incentive compensation in an amount determined in accordance with
the terms of the annual incentive plan adopted by the Bank’s Board of Directors
from time to time.  Such bonus, if any, shall relate to the performance of the
Corporations over a calendar year (a “Bonus Year”) and if awarded shall be paid
in the calendar year following the Bonus Year to which it relates.

(c) Expenses.  The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by him/her in performing services
hereunder, in accordance with the policies and procedures then in effect and
established by the Bank for its senior executive officers.

(d) Other Benefits.  The Executive shall be entitled to continue to participate
in or receive benefits as the Bank generally provides to its senior executive
employees, including without limitation, life, health and disability insurance,
vacation and sick pay, and retirement benefits.

 

--------------------------------------------------------------------------------

 



(e) Vacations.  The Executive shall be entitled to accrue up to five (5) weeks
paid vacation in each year, which shall be accrued ratably.  The Executive shall
also be entitled to all paid holidays given by the Bank to its executives.

(f) Equity Grants.  The Executive may receive grants of equity-based
compensation pursuant to any equity compensation plans the Corporation may adopt
from time to time for the purpose of providing executive compensation, including
grants in the form of shares of restricted common stock of the Corporation
and/or options to buy shares of common stock of the Corporation. The parties
acknowledge that Section 11(b) of the Amended and Restated Merchants Bancshares,
Inc. 2008 Stock Incentive Plan provides that, upon the occurrence of a Special
Transaction (as defined therein), (i) all then outstanding stock options shall
become fully vested and exercisable; (ii) all then outstanding awards of
restricted stock with time-based vesting conditions shall become fully vested
and nonforfeitable; and (iii) all then outstanding awards of restricted stock
with conditions and restrictions relating to the attainment of performance goals
may become vested in the discretion of the Compensation Committee of the
Corporation’s Board. The Corporation confirms and agrees that any future
amendment to Section 11(b) of the 2008 Plan adopted by the Corporation that has
the effect of eliminating, reducing or restricting the rights of any holder of a
stock option or restricted stock award upon the occurrence of a Special
Transaction shall be deemed to apply only prospectively to grants of equity
compensation made under such plan after the date of the Corporation’s approval
of the amendment.

3. Termination.  The Executive’s employment hereunder may be terminated without
any breach of this Agreement under the following circumstances:

(a) Death.  The Executive’s employment hereunder shall terminate upon his/her
death.

(b) Disability.  The Bank may terminate the Executive’s employment if he/she  is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period.  If any question shall arise as to whether during any period
the Executive is disabled so as to be unable to perform the essential functions
of the Executive’s then existing position or positions with or without
reasonable accommodation, the Executive may, and at the request of the Bank
shall, submit to the Bank a certification in reasonable detail by a physician
selected by the Bank to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue.  The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification.  If such question shall arise and the Executive shall fail to
submit such certification, the Bank’s determination of such issue shall be
binding on the Executive.  Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.    

(c) Termination by Bank for Cause.  The Bank may terminate the Executive’s
employment hereunder for Cause.  For purposes of this Agreement, “Cause” shall
mean:  (i) fraud, embezzlement or other misappropriation by the Executive of
funds, property or rights of the Bank; (ii) conviction of the Executive, by plea
or otherwise, of any felony, or of any misdemeanor, if such misdemeanor involves
a crime of theft, trust or dishonesty; (iii) any gross misconduct by the
Executive that is injurious in any material respect to the Bank; (iv) continued
non-performance by the Executive of his or her duties to the Bank or the
Executive’s failure to perform in any material respect any of his/her material
obligations under this Agreement (other than by reason of the Executive’s
physical or mental illness, incapacity or disability); or (v) a breach of the
Executive’s fiduciary duties as an employee of the Bank, including a breach of
any of the provisions contained in Section 7 of this Agreement; provided,
however, that “Cause” shall not be deemed to exist under clause (iv) unless the
Bank shall have given written notice to the Executive specifying in reasonable
detail the Executive’s acts or omissions that the Bank alleges would constitute
Cause and the Executive fails to rescind any such act or cure any such omission
within 30 days after delivery of the notice.

2

 

--------------------------------------------------------------------------------

 



(d) Termination Without Cause.  The Bank may terminate the Executive’s
employment hereunder at any time without Cause.  Any termination by the Bank of
the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause. 

(e) Termination by the Executive.  The Executive may terminate his/her
employment hereunder at any time for any reason, including but not limited to
Good Reason.  For purposes of this Agreement, “Good Reason” shall mean that the
Executive has complied with the “Good Reason Process” (hereinafter defined)
following the occurrence of any of the following events:  (i) a material
diminution in the Executive’s responsibilities, authority or duties; (ii) a
material diminution in the Executive’s Base Salary for any reason other than in
connection with the termination of the Executive’s employment hereunder; (iii)
the Executive is required to be based in any specific location more than 50
miles from 275 Kennedy Drive, South Burlington, Vermont or (iv) the material
breach of this Agreement by the Bank or the Corporation.  “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Bank in
writing of the first occurrence of the Good Reason condition within 60 days of
the first occurrence of such condition; (iii) the Executive cooperates in good
faith with the Bank’s efforts, for a period not less than 30 days following such
notice (the “Cure Period”), to remedy the condition; (iv) notwithstanding such
efforts, the Good Reason condition continues to exist; and (v) the Executive
terminates his/her employment within 60 days after the end of the Cure
Period.  If the Bank cures the Good Reason condition during the Cure Period,
Good Reason shall be deemed not to have occurred.

(f) Notice of Termination.  Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Bank or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto.  For purposes of this Agreement, a
“Notice of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination.  “Date of Termination” shall mean:  (i) if the
Executive’s employment is terminated by his/her death, the date of his/her
death; (ii) if the Executive’s employment is terminated on account of disability
under Section 3(b) or by the Bank with or without Cause under Section 3(c) or
3(d), the date on which Notice of Termination is given; (iii) if the Executive’s
employment is terminated by the Executive under Section 3(e) without Good
Reason, 30 days after the date on which a Notice of Termination is given, and
(iv) if the Executive’s employment is terminated by the Executive under Section
3(e) with Good Reason, the date on which a Notice of Termination is given after
the end of the Cure Period.  Notwithstanding the foregoing, in the event that
the Executive gives a Notice of Termination to the Bank pursuant to clauses
(iii) or (iv) of the preceding sentence, the Bank may unilaterally accelerate
the Date of Termination but only if such acceleration would not cause any
portion of the payment to be made to the Executive under this Agreement to be
subject to any tax or penalty under Section 409A.

4. Compensation Upon Termination.

(a) Termination Generally.  If the Executive’s employment with the Bank is
terminated for any reason, the Bank shall pay or provide to the Executive (or to
his/her authorized representative or estate) any earned but unpaid base salary,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits the Executive may have under any employee benefit plan of the Bank (the
“Accrued Benefit”) on or before the time required by law but in no event more
than 30 days after the Executive’s Date of Termination.

(b) Termination by the Bank Without Cause or by the Executive with Good
Reason.  If the Executive’s employment is terminated by the Bank without Cause
as provided in Section 3(d), or the Executive terminates his/her employment for
Good Reason as provided in Section 3(e), then the Bank shall, through the Date
of Termination, pay the Executive his/her Accrued Benefit.  In addition, subject
to the Executive signing a general release of claims in favor of the Bank and
related persons and entities in a form and manner satisfactory to the Bank (the
“Release”) within the 45-day period following the Date of Termination and the
expiration of the seven-day revocation period for the Release, the Bank shall
pay the Executive an amount equal to the Executive’s Base Salary

3

 

--------------------------------------------------------------------------------

 



(the “Severance Amount”) and if the Executive’s termination of employment occurs
after March 31 of any calendar year , the Prorated Bonus Amount.  The Severance
Amount shall be paid out in substantially equal installments in accordance with
the Bank’s payroll practice over 12 months, within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall commence to
be paid in the second calendar year.  Solely for purposes of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), each installment payment
is considered a separate payment.  The Prorated Bonus Amount shall be paid in a
lump sum in the following calendar year after the payout under the Bank’s annual
cash incentive compensation plan has been determined and at the same time as
bonus payments are paid to other Bank executives pursuant to such incentive
plan.  Notwithstanding the foregoing, (i) if the Executive breaches in any
material respect any of the provisions contained in Section 7 of this Agreement,
all further payments of the Severance Amount and the Prorated Bonus Amount shall
immediately cease and shall not be payable, or (ii) if the Executive’s
employment is terminated by the Bank (or its successors) without Cause as
provided in Section 3(d), or the Executive terminates his/her employment for
Good Reason as provided in Section 3(e) and either termination occurs within 24
months following a Change in Control (as defined in Section 5(a)) of either the
Bank or the Corporation, instead of the amounts payable pursuant to the
preceding sentences of this Section 4(b), the Executive shall be entitled to a
payment (the “Change in Control Severance Amount”) equal to the sum of (x) one
time the Prorated Bonus Amount and (y) two times the Severance Amount and such
Change in Control Severance Amount shall be paid in a lump sum, without discount
for early payment, within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, the Change in Control Severance Amount shall be paid in
the second calendar year.  In addition, if the Executive was participating in
the Bank’s group health plan immediately prior to the Date of Termination and
elects COBRA health continuation, he or she shall receive such health
continuation at the Bank’s expense but subject to the Executive’s continued
copayment of premium in amounts consistent with that applicable to similarly
situated active employees, for a period of up to 12 months if the termination of
employment occurs before a Change in Control and for a period of up to 18 months
if the termination of employment occurs after a Change in Control.  For purposes
of this Section 4(b), the Prorated Bonus Amount shall be the amount payable to
the Executive under the Bank’s annual incentive compensation plan based on the
extent to which the applicable performance criteria for the year of termination
of employment have been achieved, as measured after the end of such year,
multiplied by a fraction, the numerator of which shall be the number of days the
Executive was employed by the Bank in the year of termination of employment and
the denominator of which shall be 365; provided, however, that if the Prorated
Bonus Amount is payable on account of a termination of employment within 24
months following a Change in Control (as defined in Section 5(a)) of either the
Bank or the Corporation, such amount shall be the amount payable to the
Executive under the Bank’s annual incentive compensation plan  (or similar plan
of any successor to the Bank or the Corporation) based on the extent to which
the applicable performance criteria for the year of termination of employment
have been achieved, as measured through the end of the most recently completed
calendar quarter, multiplied by a fraction, the numerator of which shall be the
number of days the Executive was employed by the Bank in the year of termination
of employment and the denominator of which shall be 365.

(c) No Duty to Mitigate.  The Executive will not be required to mitigate the
amount of any compensation provided for in Section 4(b), by seeking other
employment or otherwise.

5. Change in Control.

(a) Change in Control.  A “Change in Control” of either the Bank or the
Corporation shall be deemed to have occurred upon the occurrence of any one of
the following events:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the
Corporation, any of its subsidiaries, or any trustee, fiduciary or other person
or entity holding securities under any employee benefit plan or trust of the
Corporation or any of its subsidiaries), together with all “affiliates” and
“associates” (as such terms are defined in Rule 12b-2 under the Act) of such
person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of the Corporation
representing 25 percent or more of the combined voting power of the
Corporation’s then outstanding securities having the right to vote in an
election of the Board (“Voting Securities”) (in such case other than as a result
of an acquisition of securities directly from the Corporation); or

4

 

--------------------------------------------------------------------------------

 



(ii) the consummation of (1) any consolidation or merger of the Bank or the
Corporation where the stockholders of the Bank or the Corporation, immediately
prior to the consolidation or merger, would not, immediately after the
consolidation or merger, beneficially own (as such term is defined in Rule 13d-3
under the Act), directly or indirectly, shares representing in the aggregate
more than 50 percent of the voting shares of the entity issuing cash or
securities in the consolidation or merger (or of its ultimate parent
corporation, if any), or (2) any sale or other transfer (in one transaction or a
series of transactions contemplated or arranged by any party as a single plan)
of all or substantially all of the assets of the Bank or the Corporation.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Corporation that, by reducing the number of
shares of Voting Securities outstanding, increases the proportionate number of
shares of Voting Securities beneficially owned by any person to 25 percent or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Corporation) and immediately thereafter beneficially owns 25 percent or more of
the combined voting power of all then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

(b) Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Corporations
to or for the benefit of the Executive, whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise,
calculated in a manner consistent with Section 280G of the Code and the
applicable regulations thereunder (the “Severance Payments”), would be subject
to the excise tax imposed by Section 4999 of the Code, then the Severance
Payments shall be reduced (but not below zero) to the extent necessary so that
the sum of all Severance Payments shall not exceed the Threshold Amount.  In
such event, the Severance Payments shall be reduced in the following order:  (1)
cash payments not subject to Section 409A of the Code; (2) cash payments subject
to Section 409A of the Code; (3) equity-based payments and acceleration; and (4)
non-cash forms of benefits.  To the extent any payment is to be made over time
(e.g., in installments, etc.), then the payments shall be reduced in reverse
chronological order.

(ii) For the purposes of this Section 5, “Threshold Amount” shall mean three
times the Executive’s “base amount” within the meaning of Section 280G(b)(3) of
the Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by the Executive with respect to such excise
tax.

(iii) The determination of the reduction provided in Section 5 shall be made by
a nationally recognized accounting firm selected by the Corporations (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Bank and the Executive within 15 business days of the Date of Termination,
if applicable, or at such earlier time as is reasonably requested by the Bank or
the Executive.  For purposes of this determination, the Executive shall be
deemed to pay federal income taxes at the highest marginal rate of federal
income taxation applicable to individuals for the calendar year in which the
determination is to be made, and state and local income taxes at the highest
marginal rates of individual taxation in the state and locality of the
Executive’s residence on the Date of Termination, net of the maximum reduction
in federal income taxes which could be obtained from deduction of such state and
local taxes.  Any determination by the Accounting Firm shall be binding upon the
Corporations and the Executive.

5

 

--------------------------------------------------------------------------------

 



6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Corporations determine that the Executive is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to
the extent any payment or benefit that the Executive becomes entitled to under
this Agreement on account of the Executive’s separation from service would be
considered deferred compensation subject to the 20 percent additional tax
imposed pursuant to Section 409A(a) of the Code as a result of the application
of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and
such benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death.  If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. 

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Bank or incurred by the Executive during
the time periods set forth in this Agreement.  All reimbursements shall be paid
as soon as administratively practicable, but in no event shall any reimbursement
be paid after the last day of the taxable year following the taxable year in
which the expense was incurred.  The amount of in-kind benefits provided or
reimbursable expenses incurred in one taxable year shall not affect the in-kind
benefits to be provided or the expenses eligible for reimbursement in any other
taxable year.  Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.”  The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation Section
1.409A‑1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code.  To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code.  The parties agree that this Agreement may be
amended, as reasonably requested by either party, and as may be necessary to
fully comply with Section 409A of the Code and all related rules and regulations
in order to preserve the payments and benefits provided hereunder without
additional cost to either party.

(e) The Bank makes no representation or warranty and shall have no liability to
the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Confidential Information, Noncompetition, Nonsolicitation and Cooperation.

(a) Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to the Corporations which is of value
to the Corporations in the course of conducting their business and the
disclosure of which could result in a competitive or other disadvantage to the
Corporations.  Confidential Information includes, without limitation, financial
information, reports, and forecasts; inventions, improvements and other
intellectual property; trade secrets; know‑how; designs, processes or formulae;
software; market or sales information or plans; customer lists; and business
plans, prospects and opportunities (such as possible acquisitions or
dispositions of businesses or facilities) which have been discussed or
considered by the management of the Corporations.  Confidential Information
includes information developed by the Executive in the course of the Executive’s
employment by the Bank, as well as other information to which the Executive may
have access in connection with the Executive’s employment.  Confidential
Information also includes the confidential information of others with which the
Corporations have a business relationship.  Notwithstanding the foregoing,

6

 

--------------------------------------------------------------------------------

 



Confidential Information does not include information in the public domain,
unless due to breach of the Executive’s duties under Section 7(b).

(b) Confidentiality.  The Executive understands and agrees that the Executive’s
employment creates a relationship of confidence and trust between the Executive
and the Corporations with respect to all Confidential Information.  At all
times, both during the Executive’s employment with the Bank and after its
termination, the Executive will keep in confidence and trust all such
Confidential Information, and will not use or disclose any such Confidential
Information without the written consent of the Corporations, except as may be
necessary in the ordinary course of performing the Executive’s duties to the
Bank.

(c) Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to the Executive by the Corporations or are
produced by the Executive in connection with the Executive’s employment will be
and remain the sole property of the Corporations.  The Executive will return to
the Corporations all such materials and property as and when requested by the
Corporations.  In any event, the Executive will return all such materials and
property immediately upon termination of the Executive’s employment for any
reason.  The Executive will not retain with the Executive any such material or
property or any copies thereof after such termination.

(d) Noncompetition and Nonsolicitation.  During the Executive’s employment with
the Bank and for the period that the Executive is entitled to receive severance
under Section 4(b), the Executive (i) will not, directly or indirectly, whether
as owner, partner, shareholder, consultant, agent, employee, co-venturer or
otherwise, engage, participate, assist or invest in any Competing Business (as
hereinafter defined); (ii) will refrain from directly or indirectly employing,
attempting to employ, recruiting or otherwise soliciting, inducing or
influencing any person to leave employment with the Corporations (other than
terminations of employment of subordinate employees undertaken in the course of
the Executive’s employment with the Bank); and (iii) will refrain from
soliciting or encouraging any customer or supplier to terminate or otherwise
modify adversely its business relationship with the Corporations.  The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Corporations’ interest in their Confidential Information and
established employee, customer and supplier relationships and goodwill, and
agrees that such restrictions are reasonable and appropriate for this
purpose.  If the Executive chooses not to be bound by the provision of this
Section 7(d), then no severance shall be payable under Section 4(b).  For
purposes of this Agreement, the term “Competing Business” shall mean any
financial institution with an office within a 50-mile radius of any office of
the Corporations.  Notwithstanding the foregoing, (1) the Executive may own up
to one percent (1%) of the outstanding stock of a publicly held corporation
which constitutes or is affiliated with a Competing Business, and (2) the
provision of this Section 7(d) shall not apply if the Executive’s employment is
terminated within two (2) years after a Change in Control of either the Bank or
the Corporation.

(e) Third-Party Agreements and Rights.  The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business.  The Executive
represents to the Bank that the Executive’s execution of this Agreement, the
Executive’s employment with the Bank and the performance of the Executive’s
proposed duties for the Bank will not violate any obligations the Executive may
have to any such previous employer or other party.  In the Executive’s work for
the Bank, the Executive will not disclose or make use of any information in
violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Bank any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(f) Litigation and Regulatory Cooperation.  During and after the Executive’s
employment, the Executive shall cooperate fully with the Corporations in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Corporations which relate to
events or occurrences that transpired while the Executive was employed by the
Bank.  The Executive’s full cooperation in connection with such claims or
actions shall include, but not be limited to, being available to meet with
counsel to prepare for discovery or trial and to act as a witness on behalf of
the Corporations at mutually convenient times.  During and after the Executive’s
employment, the Executive also shall cooperate fully with the Corporations in

7

 

--------------------------------------------------------------------------------

 



connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Bank.  The
Corporations shall reimburse the Executive for any reasonable out‑of‑pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 7(f).

(g) Injunction.  The Executive agrees that it would be difficult to measure any
damages caused to the Corporations which might result from any breach by the
Executive of the promises set forth in this Section 7, and that in any event
money damages would be an inadequate remedy for any such breach.  Accordingly,
the Executive agrees that if the Executive breaches, or proposes to breach, any
portion of this Agreement, the Corporations shall be entitled, in addition to
all other remedies that it may have, to an injunction or other appropriate
equitable relief to restrain any such breach without showing or proving any
actual damage to the Corporations.

(h) Protected Reporting; Defend Trade Secrets Act Immunity.  Nothing in this
Agreement shall be interpreted or applied to prohibit the Executive from making
any good faith report to any governmental agency or other governmental entity
concerning any acts or omissions that the Executive may believe to constitute a
possible violation of federal or state law or making other disclosures that are
protected under the whistleblower provisions of applicable federal or state law
or regulation.  In addition, for the avoidance of doubt, pursuant to the federal
Defend Trade Secrets Act of 2016, the Executive shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. 

8. Indemnification.  In accordance with the limits set forth in the Vermont
Business Corporations Law and Delaware General Corporations Law, as applicable,
the Corporations shall indemnify the Executive as provided by the Articles of
Association and Bylaws.

9. Integration.  This Agreement constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements between the parties concerning such subject matter, including the
Prior Agreement.

10. Withholding.  All payments made by the Bank to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Bank under applicable law.

11. Successor to the Executive.  This Agreement shall inure to the benefit of
and be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees.  In the event of the
Executive’s death after his/her termination of employment but prior to the
completion by the Bank of all payments due him/her under this Agreement, the
Bank shall continue such payments to the Executive’s beneficiary designated in
writing to the Bank prior to his/her death (or to his/her estate, if the
Executive fails to make such designation).

12. Enforceability.  If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13. Survival.  The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

14. Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this

8

 

--------------------------------------------------------------------------------

 



Agreement, or the waiver by any party of any breach of this Agreement, shall not
prevent any subsequent enforcement of such term or obligation or be deemed a
waiver of any subsequent breach.

15. Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Bank or, in the
case of the Bank, at its main offices, attention of the Board.

16. Amendment.  This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Bank.  The Bank may not unilaterally terminate this Agreement other than
through termination of the Executive’s employment in accordance with the terms
of this Agreement.

17. Governing Law.  This is a Vermont contract and shall be construed under and
be governed in all respects by the laws of the State of Vermont, without giving
effect to the conflict of laws principles of such State.  With respect to any
disputes concerning federal law, such disputes shall be determined in accordance
with the law as it would be interpreted and applied by the United States Court
of Appeals for the Second Circuit.

18. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

19. Successor to Corporations.  The Corporations shall require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Corporations expressly
to assume and agree to perform this Agreement to the same extent that the
Corporations would be required to perform it if no succession had taken
place.  Failure of the Corporations to obtain an assumption of this Agreement at
or prior to the effectiveness of any succession shall be a material breach of
this Agreement.

20. Gender Neutral.  Wherever used herein, a pronoun in the masculine gender
shall be considered as including the feminine gender unless the context clearly
indicates otherwise.

21. Guaranty by Corporation.  The Corporation hereby irrevocably and
unconditionally guarantees to the Executive the payment of all amounts, and the
performance of all other obligations, due from the Bank under this Agreement as
and when due and without any requirement of presentment, demand of payment,
protest or notice of dishonor or nonpayment.



9

 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement this 26th day of
May, 2016, effective as of the date and year first above written.

 

 

 

 

EXECUTIVE

 

MERCHANTS BANK

/s/Anita Bourgeois

           

By:

/s/ Michael G. Furlong

Anita Bourgeois

 

Its:

Chair, Board of Directors

 

 

Date: 

May 26, 2016

 

 

 

MERCHANTS BANCSHARES, INC.

 

 

By:

/s/ Jeffrey L. Davis

 

 

Its:

Chair, Board of Directors

 

 

Date:

May 26, 2016

 



10

 

--------------------------------------------------------------------------------